The plaintiff in error was convicted of murder in the first degree under an indictment charging him with having been present aiding and abetting one Alvin Tyler to kill John H. Surrency.
The sole question for decision is whether the verdict of the jury was supported by the evidence and was consistent with the charge of the court.
We have read the testimony of the witnesses for the State and of the defendant, himself, and are convinced that the conclusion of the jury was fair and amply supported by the facts. The robbery was deliberately planned and as deliberately executed.
It was known by the conspirators that the deceased *Page 28 
would, on a certain day, return from the bank bearing a considerable sum of money, and they were aware also of the route he would take. Arrangements were made for the use of a car belonging to an innocent party to divert suspicion from the participants. The defendant and Tyler, at the appointed time, succeeded in blocking a narrow road by parking their automobile diagonally. When the victim drew up behind them, Tyler went back to the car occupied by Surrency, killed him and wounded his wife.
The defendant meanwhile sat under the steering wheel of the borrowed automobile, and, when Tyler had carried out his murderous design, drove him to a third conspirator who spirited both away from the vicinity.
Counsel has laid great stress on the testimony of the defendant that immediately prior to the homicide he abandoned the plan and refused to play the part of "stick up man," originally intended for him. This position is not well founded. He had many opportunities to withdraw and his persistence is evidenced by the fact that when he left the scene the one who actually fired departed with him. See Smith v. State, 129 Fla. 388,176 South. Rep. 506.
It has been urged, too, that the jury should have included in their verdict a recommendation of mercy, thereby fixing as the punishment imprisonment for life. There was little upon which they could have based such a qualification, and, even with mitigating circumstances present, we believe this is not the forum where that feature may be considered.
The matter of reducing the penalty in convictions for murder in the first degree is within the province of the trial jury, in the first instance, and the power of commutation from the extreme penalty to imprisonment for life lies with the authority designated in the Constitution. *Page 29 
The judgment is affirmed.
TERRELL, C.J., and BUFORD, J., concur.
WHITFIELD, P.J., and CHAPMAN, J., concur in the opinion and judgment.
BROWN, J., dissents in part.